     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 1 of 8 Page ID #:659




1 DONALD F. ZIMMER, JR. (SBN 112279)
   fzimmer@kslaw.com
2 WILLIAM E. STEIMLE (SBN 203426)
   wsteimle@kslaw.com
3 KING & SPALDING LLP
  101 Second Street, Suite 2300
4 San Francisco, CA 94105
  Telephone: +1 415 318 1200
5 Facsimile: +1 415 318 1300
6 Attorneys for Defendants
  COLOPLAST CORP.
7
8
                     IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13 JULIE CRUZ and RAY CRUZ,                Case No.: 8:18-cv-01539-JVS-JDE

14          Plaintiffs,                    REPLY BRIEF IN SUPPORT OF
                                           DEFENDANT COLOPLAST CORP.’S
15          v.                             MOTION TO DISMISS

16 JOHNSON & JOHNSON; ETHICON,
   INC.; and COLOPLAST CORP.,              Date:        February 25, 2019
17                                         Time:        1:30 p.m.
                                           Judge:       Hon. James V. Selna
18            Defendants.                  Courtroom:   Santa Ana 10C

19
20
21
22
23
24
25
26
27
28
                                       1
                  REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 2 of 8 Page ID #:660



 1 I.       INTRODUCTION
 2          Plaintiff’s Opposition confirms that she was not in a fiduciary or
 3 transactional relationship with Coloplast. Plaintiff does not even attempt to argue
 4 that she was in a fiduciary relationship with Coloplast, nor could she plausibly do
 5 so. Additionally, her Opposition confirms that she was not a party to the
 6 transaction between Coloplast and plaintiff’s physician. As such, plaintiff has not
 7 alleged facts showing the existence of a duty of disclosure, which is an essential
 8 element of her fraudulent concealment and constructive fraud counts.
 9          Plaintiff attempts to fabricate a transactional relationship between herself
10 and Coloplast by erroneously arguing that her physician acted as her agent during
11 her physician’s alleged transaction with Coloplast. This argument fails because
12 plaintiff’s Second Amended Complaint (“SAC”) makes this allegation only in a
13 conclusory fashion, which must be disregarded. Further, plaintiff’s Opposition
14 makes clear that her relationship with her physician does not meet the essential
15 characteristics of an agency relationship – i.e., the principal’s ability to control the
16 activities of the agent and the agent’s ability to alter legal relationships between the
17 principal and third parties. In this regard, plaintiff admits that the authority she
18 gave her physician was to assess plaintiff’s condition and make recommendations
19 for treatment. While this authority is present in a doctor-patient relationship, it
20 does not create an agency relationship. Further, even if plaintiff could allege facts
21 showing an agency relationship existed, plaintiff cites no authority for her
22 argument that such a relationship absolves her of the requirement under California
23 law that she be in a direct transaction with Coloplast.
24          Additionally, plaintiff’s cause of action for constructive fraud requires that
25 the plaintiff be in a fiduciary or confidential relationship with Coloplast. A
26 transactional relationship alone does not suffice. Nevertheless, plaintiff’s SAC and
27 her Opposition point only the alleged transactional relationship between Coloplast
28 and Dr. Santos as the basis for this cause of action. Plaintiff has not alleged and

                                       2
                  REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 3 of 8 Page ID #:661



 1 cannot plausibly allege the existence of a fiduciary or confidential relationship with
 2 Coloplast. Thus, her cause of action for constructive fraud fails independently of
 3 her erroneous agency theory.
 4           For these reasons, the Court should dismiss plaintiff’s causes of action for
 5 fraudulent concealment and constructive fraud. Moreover, as plaintiff’s
 6 Opposition makes clear, she cannot plead a fiduciary, confidential, or transactional
 7 relationship between herself and Coloplast. Thus, the Court should dismiss her
 8 concealment and constructive fraud counts without leave to amend.
 9 II.       ARGUMENT
10           A.     Plaintiff Was Not in a Fiduciary or Transactional Relationship
                    with Coloplast and thus No Duty to Disclose Exists for a
11                  Fraudulent Concealment Cause of Action
12           Plaintiff’s Opposition only confirms that the fiduciary or transactional
13 relationship necessary for a cause of action for fraudulent concealment is missing
14 in this case. Plaintiff does not even attempt to argue that she was in a fiduciary
15 relationship with Coloplast, nor could she plausibly make such an argument for the
16 reasons stated in Coloplast’s moving papers. Additionally, the Opposition affirms
17 that the alleged transaction by which Dr. Santos acquired the Restorelle Y was
18 between Coloplast and Dr. Santos; not plaintiff. Plaintiff erroneously argues that
19 she should be considered a party to that transaction because her physician
20 purportedly acted as her agent in that transaction. Plaintiff’s agency argument fails
21 for the following reasons.1
22           First, although plaintiff cites many sections of the California Civil Code
23 regarding agency relationships generally, she fails to address the essential
24
25    1 Plaintiff
              devotes a considerable portion of her Opposition to arguing that Ken
26 Rodman was an agent of Coloplast and, thus, Coloplast was part of the transaction
   with Dr. Santos. See Opp., p. 5:7-13; 6:18 – 7:11; 7:22-25. This is not an issue to
27 be decided in this motion. Coloplast’s motion is based on plaintiff not being a
28 party to the transaction between Coloplast and Dr. Santos. Coloplast is not arguing
   in this motion that it was not a party to that alleged transaction.
                                               3
                 REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 4 of 8 Page ID #:662



 1 characteristics of an agency relationship as discussed in Coloplast’s moving
 2 papers. These characteristics include that (1) the agent must be given the power to
 3 alter the legal relationships between the principal and third persons and (2) the
 4 principal must have the right to control the conduct of the agent. See Gerritsen v.
 5 Warner Bros. Ent. Inc., 116 F.Supp.3d 1104, 1146 (C.D. Cal. 2015); see also
 6 Lewis v. Superior Court, 30 Cal.App.4th 1850, 1868-69 (1994). Neither the SAC
 7 nor the Opposition assert that plaintiff gave Dr. Santos the power to alter (or
 8 create) a relationship between plaintiff and Coloplast. Neither document provides
 9 any indication that plaintiff had the power to control Dr. Santos’ interaction with
10 Coloplast. Indeed, there is nothing to suggest that anything occurred in a manner
11 other than what would be expected here – i.e., Dr. Santos and/or St. Jude Medical
12 Center acquired the Restorelle Y from Coloplast in one transaction and then Dr.
13 Santos and/or St. Jude Medical Center entered into another transaction with
14 plaintiff in which they likely charged plaintiff a higher price for it.2 Thus,
15 plaintiff’s conclusory allegations that Dr. Santos acted as plaintiff’s agent (SAC
16 (Doc. 46), ¶¶138, 151) fail to meet both Rule 8 (see Ashcroft v. Iqbal, 556 U.S.
17 662, 677-78 (2009) (a court must not “accept as true a legal conclusion couched as
18 a factual allegation”) and the requirement of Rule 9 that fraud be pleaded with
19 particularity.
20          Second, plaintiff’s Opposition expressly belies her conclusory argument on
21 agency because the authority plaintiff professes to have given Dr. Santos did not
22 relate to Dr. Santos’ dealings with third parties. Specifically, plaintiff states that
23 she gave Dr. Santos authority “to assess her treatment and make recommendations
24 as to what her treatment should be.” Opposition (Doc. 55), p. 7:14-15. While this
25
26   The Court previously provided plaintiff leave to amend to specifically allege “the
      2

   circumstances of the purchase of the Restorelle Y.” See Order Granting
27
   Defendant’s Motion to Dismiss (Doc. 44), p. 6. The fact that plaintiff has not done
28 so is telling.

                                       4
                  REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 5 of 8 Page ID #:663



 1 authority is inherent in doctor-patient relationships, it cannot create an agency
 2 relationship in which Dr. Santos would have had the power to enter agreements
 3 with third parties, like Coloplast, to which plaintiff would be bound. Additionally,
 4 seeking the opinion and guidance of a medical professional concerning plaintiff’s
 5 condition and treatment options does not equate to plaintiff controlling the
 6 activities of Dr. Santos during her alleged transaction with Coloplast. Thus,
 7 plaintiff’s own admissions about her relationship with her doctor demonstrate that
 8 no agency relationship existed.
 9          Finally, plaintiff points to no authority allowing for her creative use of
10 agency theory in an attempt to circumvent the requirement of a direct transactional
11 relationship for causes of action for fraudulent concealment. See Bigler-Engler v.
12 Breg, Inc., 7 Cal.App.5th 276, 311-312 (2017) (“Such a transaction must
13 necessarily arise from direct dealings between the plaintiff and the defendant ….”)
14 Plaintiff argues that Bigler-Engler used the phrase “direct dealings” to distinguish
15 situations where defendant’s conduct is directed to the public-at-large. There is no
16 indication, however, that Coloplast had any information that plaintiff was a patient
17 of Dr. Santos or that she would be implanted with Restorelle Y. Absent disclosure
18 of confidential patient information to Coloplast, which is not alleged here,
19 Coloplast’s dealings with Dr. Santos could have related to any one of Dr. Santos’
20 current or future patients, making this situation akin to dealings with the public-at-
21 large. Further, Bigler-Engler specifically rejected an argument similar to
22 plaintiff’s here, reasoning that “Breg did not make any statements at all directly to
23 Engler or her parents. Nor did Engler or her parents receive any statements
24 directly from Breg.” Bigler-Engler, 7 Cal.App.5th at 313.
25          As Bigler-Engler makes clear, a fraudulent concealment cause of action is
26 reserved for situations where a duty to disclose arises based on particular
27 relationships between the parties. Id. at 312. Absent such requirements, a plaintiff
28 could aggrandize any failure to warn claim under negligence and strict liability law

                                       5
                  REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 6 of 8 Page ID #:664



 1 into one for fraud, which is precisely what plaintiff is attempting to do here. See
 2 id. at 314 (“To hold otherwise would unduly conflate two distinct areas of law,
 3 products liability and fraud, and transform every instance of inadequate product
 4 warning into a potential claim for fraud.”).
 5          For all of these reasons, plaintiff’s erroneous agency argument fails to make
 6 her a part of the alleged transaction between Coloplast and her physician. Absent a
 7 fiduciary or transactional relationship between Coloplast and plaintiff, no duty of
 8 disclosure exists for a fraudulent concealment claim. Accordingly, plaintiff’s
 9 cause of action for fraudulent concealment fails to state a claim.
10          Plaintiff should be denied further leave to amend because she has already
11 been given that opportunity and her Opposition makes clear that further leave to
12 amend would be futile. Specifically, plaintiff admits that the authority she
13 provided to Dr. Santos related only to assessing plaintiff’s condition and
14 recommending treatment options. Plaintiff did not provide Dr. Santos with
15 authority to negotiate any transaction with Coloplast that would bind plaintiff.
16 Accordingly, the Court should deny further leave to amend plaintiff’s cause of
17 action for fraudulent concealment.
18          B.    Plaintiff was Not in a Fiduciary or Confidential Relationship with
                  Coloplast, which is a Required Element of a Cause of Action for
19                Constructive Fraud
20          A cause of action for constructive fraud requires the existence of a fiduciary
21 or confidential relationship between plaintiff and defendant. Michel v. Moore &
22 Associates, Inc., 156 Cal.App.4th 756, 762 (2007); see also Plaintiff’s Opposition,
23 p. 8:14-15. As explained in the moving papers, fiduciary and confidential relations
24 are synonymous. Wolf v. Superior Court, 107 Cal.App.4th 25, 29-30 (2003). They
25 exist “between two persons when one has gained the confidence of the other and
26 purports to act or advise with the other’s interest in mind.” Davies v. Krasna, 14
27 Cal.3d 502, 510 (1975). They require that the defendant know of and accept the
28 relationship of trust with the plaintiff. Id.

                                       6
                  REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 7 of 8 Page ID #:665



 1          Plaintiff’s Opposition does not address any of these points concerning the
 2 existence of a fiduciary or confidential relationship. Instead, plaintiff again relies
 3 on her mistaken argument that she was part of the transaction between Coloplast
 4 and her physician. See Opposition, p. 8:13-19. Even if plaintiff’s erroneous theory
 5 of agency were correct, a transactional relationship does not suffice to establish a
 6 duty of disclosure for a constructive fraud count; a fiduciary or confidential
 7 relationship is required. Thus, plaintiff’s Opposition effectively concedes that she
 8 was not in the necessary relationship with Coloplast to permit her to sue it for
 9 constructive fraud. This cause of action should be dismissed without leave to
10 amend.
11 III.     CONCLUSION
12          For the foregoing reasons, Coloplast respectfully requests the Court to grant
13 its motion to dismiss plaintiff’s fourth and fifth counts for fraudulent concealment
14 and constructive fraud without leave to amend.
15 DATED: February 11, 2019                 KING & SPALDING LLP
16
17                                          By: /s/ William E. Steimle
                                                Donald F. Zimmer, Jr.
18                                              William E. Steimle
19                                              Attorneys for Defendants
                                                COLOPLAST CORP.
20
21
22
23
24
25
26
27
28

                                       7
                  REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 8:18-cv-01539-JVS-JDE Document 56 Filed 02/11/19 Page 8 of 8 Page ID #:666



1                             CERTIFICATE OF SERVICE
2           The undersigned counsel for Defendants hereby certifies that a true and
3 correct copy of the foregoing document was filed with the Court and served
4 electronically through the CM-ECF (electronic case filing) system to all counsel of
5 record to those registered to receive a Notice of Electronic Filing for this case on
6 February 11, 2019.
7
8
                                             /s/ William E. Steimle
9                                            William E. Steimle
10
                                             Attorney for Defendants
11                                           COLOPLAST CORP.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       8
                  REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
